Citation Nr: 1521227	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-40 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for a psychiatric disability, to include a depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in White River Junction, Vermont, which, in pertinent part, denied service connection for a back disability.  This matter also comes before the Board on appeal from a June 2012 rating decision of the RO in Detroit, Michigan, which, in pertinent part, denied service connection for a psychiatric disability.  

The Veteran testified from Detroit, Michigan, at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the psychiatric disability issue on appeal to entitlement to service connection for a psychiatric disability, to include a depressive disorder and PTSD, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of service connection for a psychiatric disability, to include a depressive disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1972 RO rating decision denied service connection for a back disability, finding that the evidence of record did not show a currently diagnosed back disability which would be eligible for service connection.  The Veteran did not file a timely notice of disagreement (NOD) following the March 1972 rating decision, and no new and material evidence was received during the one year appeal period following the decision.

2.  The new evidence received since the March 1972 rating decision relates to an unestablished fact of a currently diagnosed back disability that is necessary to substantiate the claim for service connection for a back disability.

3.  The Veteran has a current back disability of DJD of the lumbar spine.

4.  During service the Veteran's low back was injured after falling down a flight of stairs.  

5.  The Veteran has experienced "continuous" symptoms of a lumbar spine disability since service separation.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision denying service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the March 1972 rating decision is new and material to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a lumbar spine disability of DJD have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision reopens and grants the issue of entitlement to service connection for a back disability, to include DJD of the lumbar spine, and remands the remaining issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Back Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A March 1972 RO rating decision denied service connection for a back disability, finding that the evidence of record did not show a currently diagnosed back disability that would be eligible for service connection.  The Veteran did not file a timely NOD following the March 1972 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the March 1972 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the March 1972 rating decision denying service connection for a back disability, VA has received additional VA and private treatment records.  The report from a June 2008 VA spinal examination conveys that the Veteran was diagnosed with degenerative disc disease (DDD) and DJD.  Such evidence indicates that the Veteran now has a back disability that may be entitled to service connection.  Such evidence could reasonably substantiate the issue of entitlement to service connection for a back disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a back disability.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD/osteoarthritis is a chronic disease listed as "arthritis" under 38 C.F.R. 
§ 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the back issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he currently suffers from a back disability caused by an in-service accident in which he fell down a flight of cement stairs.  Initially, the Board finds that the Veteran is currently diagnosed with the back disability of lumbar spine DJD.  The VA examiner at the June 2008 VA spinal examination diagnosed spinal DJD and DDD, and VA and private treatment records reflect a diagnosis of DJD/osteoarthritis of the lumbar spine.

The Board next finds that the Veteran sustained a low back injury in service.  Service treatment records reflect that in December 1969 the Veteran sought treatment for low back pain.  An impression of muscle strain was advanced.  The record did not mention the cause of the back pain.

Soon after separating from service the Veteran applied for service connection for a back disability in December 1971.  The report from a February 1972 VA spinal examination reflects that the Veteran advanced having fallen on some steps in 1969.  Further, the evidence of record reflects that since 1972 the Veteran has repeatedly advanced injuring his back in service due to a fall on the stairs during service.  Most recently, the Veteran credibly testified about this accident at the March 2015 Board videoconference hearing.  As the Veteran has advanced falling down a flight of stairs and injuring his back in service on multiple occasions over the past 40 years, the Board finds that during service the Veteran's low back was injured after falling down a flight of stairs.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a lumbar spine disability of DJD since separation from service.  At the outset, the Board notes that the Veteran's August 1971 service separation examination conveys that the Veteran had a normal back/spine; however, a mere six months later, at the February 1972 VA spinal examination, the Veteran reported occasional low back pain since the 1969 accident on the stairs in service.

In March 1989, the Veteran received a VA examination for a disability not related to the issues on appeal.  Relevant to the instant matter, it was noted by the VA examiner at the time of the examination that the Veteran had a "sore back."  Further, a 2003 private treatment record notes that the Veteran first began seeing a chiropractor for spinal treatment 20 years earlier.

As noted above, in June 2008 the Veteran received a VA spinal examination.  While the VA examiner noted both that the Veteran had a current spinal disability and that the Veteran advanced hurting his back after a fall in service, the VA examiner was unable to render an opinion as to whether the two were related without resorting to mere speculation.  As such, the June 2008 VA spinal examination is of little probative value.

In December 2008, the Veteran's private chiropractor since 2004 submitted a letter to VA.  The chiropractor noted that when taking an initial history the Veteran reported falling down stairs in service and having low back pain to some degree ever since that event.  While the chiropractor did not specifically opine as to whether the current back/spinal disabilities were related to the in-service accident, the tone of the letter conveys that the chiropractor would likely have stated if the medical evidence indicated no relation.  For instance, in the same letter, the chiropractor opined that the Veteran's neck and shoulder pain was likely the result of repetitive motions required by the Veteran's job at a local factory.  In addition to this letter, various private treatment records reflect that the Veteran has consistently advanced having back pain since the fall in service.

In an April 2010 statement in support of claim, the Veteran advanced having back trouble throughout his life after the 1969 in-service accident.  In the September 2010 substantive appeal, via VA Form 9, the Veteran stated that there is a limited history of back treatment because in the Marines he was taught to "suck up the pain, and do the job," and that philosophy carried throughout his life until the Veteran's back pain was so bad that treatment was absolutely necessary.

At the March 2015 Board videoconference hearing, the Veteran credibly testified that, after the fall, his back continued to bother him throughout service, but he simply put up with the pain.  The Veteran testified that after separation from service he was treated by various chiropractors.  The Veteran's wife credibly testified that after she and the Veteran were married in 1973 she would take the Veteran to chiropractic appointments when the Veteran was unable to move.    

The evidence of record, both lay and medical, reflects that the Veteran has continuously complained of, and sought treatment for, low back pain, which began after the Veteran's back was injured during a fall down a flight of stairs in service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back/lumbar spine disability since service separation which was later diagnosed as DJD/osteoarthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back after falling down a flight of stairs in service and has experienced "continuous" symptoms of a lumbar spine disability of DJD since separation from service in August 1971.  As such, the criteria for presumptive service connection for DJD of the lumbar spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

As discussed above, the Veteran has also been diagnosed with DDD of the lumbar spine.  The Board notes that, where a Veteran is diagnosed with multiple lumbar spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct spinal disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  Here, the Board is unable to differentiate the symptomatology of the DJD from the symptomatology of the DDD.  As such, the Board has attributed all identified lumbar spine disability symptomatology to the now service-connected DJD of the lumbar spine, and the RO should consider all of the Veteran's lumbar spine symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service-connection is also warranted for DDD of the lumbar spine.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disability is granted.

Service connection for a lumbar spine disability of DJD is granted.


REMAND

Service Connection for Psychiatric Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran received a VA mental health examination for compensation purposes in August 2011.  Since the examination, VA has learned of additional in-service stressors advanced by the Veteran which could potentially support a diagnosis of PTSD.  Further, there is some indication that the Veteran's currently diagnosed depressive disorder may have been caused or aggravated by the Veteran's medical disabilities, including the now service-connected back disability.  As such, the Board finds that a remand is warranted for a new VA mental health examination.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment for the currently diagnosed psychiatric disabilities.  On remand the AOJ should attempt to obtain any outstanding private and VA treatment records concerning this issue.

Accordingly, the issue of service connection for a psychiatric disability, to include a depressive disorder and PTSD, is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for a psychiatric disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to mental health treatment, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record all VA treatment records and Vet Center treatment records that are not already of record pertaining to the treatment of psychiatric disorders for the period from January 2012.

3.  Schedule appropriate VA examination(s) to assist in determining the current nature and etiology of any diagnosed psychiatric disorder, to include depressive disorder and PTSD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

All Psychiatric Disabilities

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed psychiatric disability, including depressive disorder and/or PTSD, had its onset during active service?  In rendering this opinion, the VA examiner should consider the reported in-service stressors (summarized below).  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a service-connected disability, including the now service-connected spinal disability, caused a currently diagnosed psychiatric disability?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a service-connected disability, including the now service-connected spinal disability, aggravated (that is, permanently worsened in severity beyond a normal progression) a currently diagnosed psychiatric disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed psychiatric disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

PTSD

For each of the stressors listed below, the VA examiner should opine:

	i)  Whether the reported stressor is adequate to support a diagnosis of PTSD.

	ii)  Whether the stressor is related to the Veteran's fear of hostile military or terrorist activity in Vietnam.

	iii)  Whether the Veteran's symptoms are related to the claimed stressor.

Stressors which have been advanced by the Veteran but not previously addressed by a VA examiner are as follows:

	i)  While on patrol in the Republic of Vietnam, the Veteran told a fellow service member that he would bet a case of beer the service member could not shoot the civilian they were looking at standing in a field.  The service member responded by shooting the civilian.

	ii)   While on patrol the Veteran was informed that a child they had passed had a grenade strapped to his back.

	iii)  While stationed in the Republic of Vietnam, the Veteran was subjected to rocket fire.

	iv)  While stationed in the Republic of Vietnam the Veteran shot into the perimeter of a U.S. Army unit when they were being overrun by enemy combatants.

4.  Then readjudicate the issue of entitlement to service connection for a psychiatric disability, to include a depressive disorder and PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


